PER CURIAM.
Appellant, John Stevens, pled no contest to fraudulent use of a credit card. He was adjudicated guilty and sentenced to time served followed by a three year period of probation. In this appeal, Stevens challenges the trial court’s imposition of $200 in prosecution costs. We agree with appellant that it was improper for the trial court to impose $200 in prosecution costs without taking any evidence to support such costs. See Section 939.01(6), Fla.Stat. (1993); Pickrel v. State, 609 So.2d 65 (Fla. 4th DCA 1992); Smith v. State, 543 So.2d 348 (Fla. 5th DCA 1989).
Accordingly, we strike the portion of the final judgment imposing $200 in prosecution costs. In all other respects, the conviction and sentence are affirmed.
STONE, FARMER and STEVENSON, JJ., concur.